Per Curiam.

Ohio Adm.Code 4121:l-3-04(D)(l) states in part:
“Floor openings shall be guarded by a standard guard railing and toeboard or cover
*447Appellant admits that the fatal floor opening was unprotected. It instead argues that: (1) appellant could not have satisfied Ohio Adm.Code 4121:1-3-04(D)(1) without violating another specific safety requirement, and (2) the commission improperly interpreted Ohio Adm.Code 4121:l-3-04(D)(l). Neither challenge has merit.
Appellant asserts that immediate placement of adequate protection around or over the newly created opening could not have been accomplished without placing employees beneath the suspended pipe. This, appellant contends, would have violated either Ohio Adm.Code 4121:l-3-07(F) (“[n]o employee shall be permitted to pass under or be under loads handled by * * * hoists * * * ”) or 4121:l-5-15(D) (employees shall not be required to work or pass under suspended loads). Appellant thus claims that it should not be penalized for choosing to comply with one specific safety requirement at the inevitable expense of another.
We are unpersuaded by appellant’s assertion. Again, the commission found that appellant could have satisfied the relevant provision without violating another. When asked by the staff hearing officer why a guardrail wasn’t constructed around the pipe before it was removed, negating the need to place workers under the suspended pipe, Besgrove testified only that “there was very limited room up there * * * ” and that “the guardrail was probably not thought of and it would have restricted us a little bit getting the pipe out of there * * While the method suggested by the hearing officer may have been inconvenient, it was not impossible.
Appellant cites State, ex rel. Harris, v. Indus. Comm. (1984), 12 Ohio St.3d 152, 153, 12 OBR 223, 224, 465 N.E.2d 1286, 1288, in which this court stated that “where the application of * * * [a specific safety requirement] to a unique factual situation gives rise to a patently illogical result, common sense should prevail. * * * ” Appellant claims that it is “patently illogical” to require an employer to guard a hole before it is created. We disagree. Where the only safe way to guard a floor opening is to implement precautions beforehand, it is not “patently illogical” for the commission to find that an employer’s failure to do so constituted a VSSR.
In a related contention, appellant claims that the commission improperly construed Ohio Adm.Code 4121:l-3-04(D)(l) as requiring protection before an opening was created. This, too, is unpersuasive. The commission did not penalize appellant for failing to guard an anticipated opening. It penalized appellant for admittedly failing to guard an existing hole. The staff hearing officer’s reference to the erection of a guardrail before the pipe was removed was a response to the appellant’s claim that the hole could not have been guarded without violating a different specific safety requirement.
*448The factual determination of a specific safety rule violation rests with the commission. State, ex rel. A-F Industries, v. Indus. Comm. (1986), 26 Ohio St.3d 136, 26 OBR 117, 497 N.E.2d 90. In the case at bar, the appellant concedes that it did not comply with Ohio Adm.Code 4121:l-3-04(D)(1). Besgrove’s testimony is “some evidence” supporting the commission’s conclusion that compliance was not impossible. Practical inconvenience does not excuse noncompliance with a specific safety requirement.
Accordingly, the judgment of the appellate court is affirmed.

Judgment affirmed.

Sweeney, Douglas, H. Brown and Resnick, JJ., concur.
Moyer, C.J., Holmes and Wright, JJ., dissent.